Case 5:20-cr-00061-H-BQ Document 10 Filed 06/04/20 Pagei1of2 PagelD 18

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
§
UNITED STATES OF AMERICA §
§
v. § CASE NO.: 5:20-MJ-056-BQ
§ (ECF)
EMMANUEL QUINONES §

WAIVER OF PRELIMINARY EXAMINATION
AND WAIVER OF DETENTION HEARING

I, EMMANUEL QUINONES, do hereby declare I have been arrested and taken before
the Honorable D, Gordon Bryant, Jr., United States Magistrate Judge, for my Initial Appearance.

I was informed of my right to a Preliminary Examination by the Magistrate Judge. I do
hereby waive a Preliminary Examination. I agree the Court may make a finding of Probable
Cause based solely on the charging document. I understand and agree the Order will find there is
probable cause to believe I committed the offense(s) of Interstate Threatening Communications,
in violation 18 U.S.C. § 875(c). I understand and agree as a result of such finding I will be
bound over to answer such charges in the United States District Court.

The Government made a Motion for Pre-Trial Detention. I was informed of my right to a
Detention Hearing by the Magistrate Judge. I do hereby Waive a Detention Hearing. I agree the
Court may enter an Order of Detention based solely on the charging document filed herein and

the grounds stated in the Government's Motion.
Case 5:20-cr-00061-H-BQ Document 10 Filed 06/04/20 Page 2of2 PagelD 19

This Waiver was made with advice of Counsel.

patep: Ob/eti[Zeee

EMMANUEL Gu
Defendant

Respectfully submitted,

JASON D. HAWKINS
Federal Public Defen r

 

Assistant Federal Public Defender
Bar No. 24035471

Federal Public Defender's Office
1205 Texas Avenue, Room 507
Lubbock, Texas 79401
Telephone: (806) 472-7236

Fax: (806) 472-7241

E-mail: sarah_gunter@fd.org

Attorney for Defendant
EMMANUEL QUINONES

CERTIFICATE OF SERVICE
I, Sarah Gunter, certify that on the gh day of June, 2020, the foregoing was filed
through the Electronic Case Filing (“ECF”) System pursuant to Local Criminal Rule 49.2(f).
Pursuant to Rule 9 of Miscellaneous Order No. 61 and Local Criminal Rule 49.2(e), this

constitutes service of this document to the United States Attorney for the Northern District of

Texas, who is an ECF user. Uy h i . } | ly

Sarah Gunter
Assistant Federal Public Defender
